Citation Nr: 1825509	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for service-connected hypertension.  


REPRESENTATION

The Veteran represented by:   Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from September 1986 to January 1994; and from July 2000 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified at a travel board hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected hypertension, which is currently evaluated at 0 percent from December 13, 2011, should be rated higher.  Specifically, the Veteran asserts that without medicine, his blood pressure readings would be higher and that as a result of his hypertension, he has "flare-ups" of headaches and shortness of breath, especially before he takes his medication.

The Board has reviewed the Veteran's medical records and notes that the Veteran's only examination for hypertension was in May 2013.  At that examination, the Veteran's readings were all lower than a systolic pressure of 160 and diastolic pressure of 100.  Further, in the almost seven years since the Veteran's application, there is no reading higher and the only reading that is higher (170/117), was measured in August 2011, prior to his application for service connection.  That reading was followed by lower reading taken the same day (140/100).

The Board notes that for the purposes of rating hypertension, it has been determined the ameliorative effects of medicine should be considered when rating the disability. See McCarroll v. McDonald, 28 Vet. App. 267 (2016) (holding that Diagnostic Code 7101 (for hypertension) explicitly contemplates the ameliorative effects of medication and the Board did not err when it considered the effects of the appellant's medication when evaluating his hypertension).  Therefore, the Veteran's argument that his blood pressure readings should be evaluated without medication would be improper under McCarroll.

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render an old examination inadequate).  Giving the Veteran the benefit of the doubt, considering that he indicated that his hypertension has worsened, and considering that it has been five years since his last VA examination for hypertension, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected hypertension. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017)

Further, the Board notes that the Veteran has asserted "flare-ups" of shortness of breath and headaches and that it is unclear whether these are symptoms of his hypertension, side effects of medication, or separate conditions.  The Board notes that in contrast to the ameliorative effects of medicine, Diagnostic Code 7101 does not explicitly contemplate shortness of breath and headaches.  Therefore, on remand the VA examiner should determine the nature and etiology of these complaints.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of determining the severity of his hypertension and related symptoms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, the examiner should opine:.  

(a) Considering Diagnostic Code 7101, from December 13, 2011 through the duration of the appeal, has the Veteran experienced diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure of 100 or more that required continuous medication for control?  In so considering, the examiner should note that for the purposes of rating hypertension, is has been determined that the ameliorative effects of medicine should be considered when rating the disability.  

(b) The examiner is asked to consider the Veteran's "flare-ups" of shortness of breath and headaches and to make a determination of whether it is at least as likely as not (a 50 percent or greater probability) that these conditions are secondary to the Veteran's service-connected hypertension.  In so considering, the examiner should note that for the purposes of rating hypertension, shortness of breath and headaches are not considered when rating the disability.  

The examiner should provide a comprehensive rationale for each opinion.  He/She is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinion.   

2.  Finally, readjudicate the Veteran's issues based on the entire record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




